Omar Amir d/b/a Admiral Services v. Bugge Plumbing, Inc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-254-CV

     AMIR OMAR
     D/B/A ADMIRAL SERVICES,
                                                                         Appellant
     v.

     BUGGE PLUMBING, INC.,
                                                                         Appellee
 

From the County Court at Law No. 1
Brazos County, Texas
Trial Court # 40,563-CCL1
                                                                                                                
                                                                                                            
O P I N I O N
                                                                                                                
   
      On January 31, 2000, Amir Omar dba Admiral Services filed a motion to dismiss this
appeal.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      This cause is dismissed.
 

 
PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed February 16, 2000
Do not publish